                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

                                               §
JOHN R. DEVOSS et al.,                         §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §     Civil Action No. 4:18-cv-00565-O-BP
                                               §
JPMORGAN CHASE BANK, N.A. et al.,              §
                                               §
       Defendants.                             §
                                               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed, and the Magistrate Judge’s recommendation is ripe for review.

The District Judge reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct, and they are ADOPTED as the Findings and

Conclusions of the Court.

       Accordingly, Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss, (ECF No. 22),

is hereby GRANTED and Plaintiffs’ claims against Defendant JPMorgan Chase Bank, N.A. are

DISMISSED with prejudice.

       SO ORDERED on this 14th day of February, 2019.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
